COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                §
 UNITED RENTALS, INC., and UNITED                               No. 08-13-00167-CV
 RENTALS NORTHWEST, INC.,                       §
                                                                   Appeal from the
                   Appellants,                  §
                                                                 448th District Court
 v.                                             §
                                                              of El Paso County, Texas
 THOMAS T. SMITH,                               §
                                                               (TC# 2012DCV07086)
                   Appellee.                    §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellants and their sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and

all costs, from which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 17TH DAY OF SEPTEMBER, 2014.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.
Rivera, J., (Not Participating)